PER CURIAM
Defendant appeals a judgment of conviction for a number of crimes that, among other things, ordered her to pay restitution. After the jury found defendant guilty, the trial court held a sentencing hearing at which the court sentenced defendant to 72 months in prison and told defendant that it would impose restitution. The trial court subsequently entered a judgment of conviction that ordered defendant to pay restitution. Defendant responded by requesting a hearing on restitution, which the court did not hold. See ORS 137.106(5) (“If the defendant objects to the imposition, amount or distribution of the restitution, the court shall allow the defendant to be heard on such issue * * *.”).
Defendant contends that the trial court erred by failing to hold the restitution hearing that she requested. The state concedes that the trial court erred in doing that. We accept the state’s concession and vacate the restitution award. See State v. Craine, 271 Or App 101, 113-15, 349 P3d 628 (2015) (vacating restitution award that court entered before expiration of time for defendant to object). Defendant raises other assignments of error, which we reject without written discussion.
Portions of judgment requiring defendant to pay restitution vacated and remanded; otherwise affirmed.